Lopez v Kancherla (2016 NY Slip Op 04347)





Lopez v Kancherla


2016 NY Slip Op 04347


Decided on June 7, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2016

Tom, J.P., Sweeny, Moskowitz, Richter, Gesmer, JJ.


1386 310398/10

[*1]Annie Lopez as Administrator of the Estate of Geronimo Lopez, Jr., Plaintiff-Respondent,
vKumar Kancherla, Defendant, K & K Assets, LLC, et al., Defendants-Appellants, K-Pro Realty & Management, Inc., Defendant. 
[And a Third-Party Action]


Lester Schwab Katz & Dwyer, LLP, New York (Stewart G. Milch of counsel), for appellants.
Bamundo, Zwal & Schermerhorn, LLP, New York (John A. Howard-Algarin of counsel), for respondent.

Order, Supreme Court, Bronx County (Kenneth L. Thompson, Jr., J.), entered September 21, 2015, which, insofar as appealed from, denied the motion of defendants K & K Assets, LLC and Manchester Property Group, LLC for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
Defendants' motion for summary judgment was properly denied in this action arising from third-party defendant Jannie Johnson's assault on plaintiff's decedent. Triable issues of fact exist concerning whether defendants, Johnson's putative employers, could be held either vicariously liable for her actions (see Riviello v Waldron, 47 NY2d 297, 303-304 [1979]; Ramos v Jake Realty Co., 21 AD3d 744 [1st Dept 2005]), or liable for negligently hiring and retaining Johnson (see Haddock v City of New York, 140 AD2d 91, 94 [1st Dept 1988], affd 75 NY2d 478 [1990]). Specifically, the submitted evidence presents questions as to whether Johnson was defendants' building superintendent or otherwise an employee, and whether defendants knew or should of known of her violent propensities, at least shortly after she was purportedly hired (see T.W. v City of New York, 286 AD2d 243 [1st Dept 2001]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 7, 2016
CLERK